Citation Nr: 1604877	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic cough.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2014, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The transcript reflected that the Veteran's representative did not appear at the hearing.  The Veteran indicated that he desired to proceed with the hearing without representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals a copy of the October 2014 hearing transcript.  The remaining documents are duplicative of the evidence in the VBMS file.

The issues of entitlement to service connection for chronic headaches and a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic cough is not related to the Veteran's active service or any incident therein.  


CONCLUSION OF LAW

A chronic cough was not incurred in and is not otherwise related to service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with notice in October 2010, prior to the initial decision on the claim.  The letter informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim.  In addition, the letter explained how disability ratings and effective dates are determined.  Therefore, the timing requirement of the notice as set forth in Pelegrini for this issue has been met and to decide the appeal would not be prejudicial to the claimant.  The letter provided all required substantive notice.  Therefore, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and post-service VA treatment records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.  The Veteran was afforded VA respiratory examinations in January 2011 and November 2011.  In addition, a VA addendum opinion was obtained in May 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2012 VA medical opinion is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on previous examination findings, and it fully addresses the criteria that are relevant to making a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in October 2014 regarding his claimed chronic cough.  The Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed and advised the Veteran of the basic elements of service connection.  The Veterans Law Judge also sought to identify pertinent evidence not currently associated with the electronic claims folder.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. 488.  There has been no allegation otherwise.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide the claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

In this case, the Veteran has claimed that he developed a chronic cough during basic training at Fort Dix, New Jersey, in 1966.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The disorder at issue is not considered a chronic disease as enumerated for VA compensation purposes.  As such, the provisions for continuity of symptomatology after discharge are not for application in this case.  See 38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d at 1331.

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As a preliminary matter, the Board notes that the Veteran is service-connected for mild reactive airway disease, currently evaluated as 30 percent disabling.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a chronic cough.

The Veteran's service treatment records show that the Veteran was treated after complaints of a persistent cough lasting for four to five weeks that was worse when he was exposed to cold air.  The examiner noted that chest x-rays were unremarkable and that the Veteran did not have an upper respiratory infection at that time. The Veteran was also treated for upper respiratory infections with complaints of coughing in March 1968 and October 1968.  However, in an August 1969 separation examination, an examining medical officer noted a normal clinical evaluation of the Veteran's lungs and chest.  In addition, in an August 1969 report of medical history, the Veteran denied chronic or frequent colds, sinusitis, hay fever, shortness of breath, pain or pressure in the chest, and a chronic cough.  

Post-service VA treatment notes show that the Veteran was treated for a cough in July 2003, cold symptoms with a frequent cough in December 2003, and bronchitis with a nagging cough in January 2004.

During a January 2011 VA respiratory examination, the Veteran reported that he developed an acute onset of shortness of breath with cough and chest congestion during basic training in the fall of 1966.  He stated that he was evaluated by a physician for his respiratory condition and that he was prescribed cough medicine and maintained full-duty assignments.  He indicated that he had multiple episodes of cough, dyspnea, and chest congestion during the remainder of his service.  He reported that after he separated from service, he continued to have episodes of chest congestion with coughing that usually occurred with exposure to dust, exhaust fumes, cold temperatures, and physical activity.  He related that he has not been treated for a respiratory condition since he was hospitalized for pneumonia in 1988.  

During a November 2011 VA respiratory examination, the Veteran reported that he came down with a cold after he bivouacked during a blizzard in 1966 during service.  He stated that he was prescribed some medication, which helped alleviate his symptoms somewhat, but did not relieve his cough.  He indicated that since that time, he has been treated for colds and coughs by his family physician.  He denied any evaluations of his cough by a pulmonary specialist and he was not aware of any diagnosis, such as asthma, chronic bronchitis, chronic obstructive pulmonary disease, emphysema, interstitial lung disease, or sarcoidosis, which could produce a chronic cough.  On examination, the Veteran coughed during the interview with the examiner.  His lungs were clear with good air exchange without wheezing or rhonchi.  Pulmonary function tests showed normal spirometry, lung volumes, and diffusion.  The examiner diagnosed a chronic cough of unknown etiology.  She noted that the Veteran presented to sick bay with complaints of a cough on approximately four or five occasions during his three years of service; however, there was no evidence that the coughing was a chronic condition.

In a May 2012 VA addendum opinion, the VA examiner noted that the Veteran was treated multiple times for upper respiratory infections associated with coughing during service; however, he also noted that the Veteran denied a chronic cough and shortness of breath in a separation report of medical history in August 1969.  The examiner also indicated that the Veteran's separation examination showed no coughing or other abnormalities.  He also noted that the Veteran submitted an unrelated claim within two years after he separated from service, but he did not claim any chronic cough, shortness of breath, or lung disorder at that time.  The examiner reported that there was no documentation of continuing chronic cough since the Veteran's separation from service over 42 years ago.  Therefore, the examiner opined that it was less likely than not that the Veteran's claimed chronic cough was related to the cough associated with upper respiratory infections during service.  

During the October 2014 hearing, the Veteran testified that he had a chronic cough since basic training at Fort Dix.  He related that he was exposed to cold in a bivouac, and he developed a cough that remained constant over the years since service.

On review, the Board concludes that the Veteran does not have a chronic cough that manifested in, or is otherwise related to, service.  In this regard, the Veteran's service treatment records show that he was treated for acute episodes of coughing associated with upper respiratory infections; however, the August 1969 separation examination documented a normal clinical evaluation of the lungs and chest.  In addition, the Veteran denied any chronic cough or shortness of breath in the August 1969 service separation report of medical history.

The Board has considered the lay statements of record.  The Veteran and his wife are competent to report as to the observable symptoms they experienced, such as coughing.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  They have stated that the Veteran had coughing during service and since that time.  The Board finds, however, that these statements are not significantly credible, and are outweighed by the medical opinions of record.  At discharge, the Veteran denied a chronic cough.  This evidence directly conflicts with his later statements, thus diminishing the credibility of those statements.  Additionally, the Board finds that the specific, reasoned opinions of the VA medical providers are of greater probative weight.  The medical providers have training, knowledge, and expertise on which they relied to form their opinions, and they provided supporting rationale.

In addition, the weight of the evidence of record does not link the Veteran's claimed coughing to his military service.  As noted above, the November 2011 and May 2012 VA examiners opined that it was less likely than not that the Veteran's claimed chronic cough was due to his service.  The examiners addressed the lay statements of record, and the service treatment notes and available post-service treatment records.  The Board affords substantial probative weight to these consistent opinions, taken together, as they are based on a review of the claims file, to include the medical evidence, and an accurate characterization of the evidence of record, and they are supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning). 

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Service connection for a chronic cough is denied.


REMAND

Remand is required to obtain post-service treatment notes and VA examinations to determine the nature and etiology of the Veteran's claimed chronic headaches and right ankle disorder.

The Veteran contends that he has had chronic headaches since basic training at Fort Dix, New Jersey.  During a December 2012 VA neurology consultation, the Veteran reported that his headaches began during basic training when he was exposed to cold weather and that he had daily headaches since that time.  A review of the service treatment notes shows that the Veteran was treated for complaints of headaches during service.

The Veteran also contends that he has a current right ankle disorder related to an October 1968 sprain during service.  During the October 2014 hearing, the Veteran testified that he was prescribed orthopedic stockings by a physician at Fort Dix Clinic.  He reported that he has current swelling and functional limitations due to his right ankle disorder.  A review of the service treatment notes reveals an October 1968 service treatment note that documents treatment for a slight right ankle sprain from a basketball injury.  

The Veteran has not been afforded VA examinations to address the nature and etiology of these claimed disorders; therefore, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from Dr. D. at the Fort Dix Clinic, as identified during the October 2014 hearing.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative. 

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed headache disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner must provide an explanation for each opinion offered. 

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to whether any diagnosed headache disorder is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service, to include basic training.

4.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right ankle disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner must provide an explanation for each opinion offered. 

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to whether any diagnosed right ankle disorder is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service, to specifically include an October 1968 right ankle sprain.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


